THE         AVTORNEY                 GEMCWAL
                              OFTEXAS




Colonel Wilson E. Speir, Director                  Opinion    No.   H-    54
Texas Dept. of Public Safety
Box 4087                                           Re:   Whether or not Article    6687b,
Austin,  Texas 78773                                     $16, and Article ‘6701b, $ 38,
                                                         require sworn verification     of
                                                         each invoice by vendor as a
Dear   Colonel   Speir:                                  prerequisite  to disbursing   funds.

    Your request for an opinion of this office asks: “Is an affidavit by
the vendor required for each claim paid from the Operator’s     and Chauffer’s
License Fund?”

     You state that the Comptroller      of Public Accounts has informed the
Department of Public Safety that no payments can be authorized from this
fund unless each invoice is accompanied         by the itemized sworn statement
of the vendor.       Formerly  your Department had submitted vouchers for
disbursement       each accompanied    by a group of invoices supported by a
certification    (instead of affidavit) of the vendor as authorized by Article
4357(a),    V.T.C.S.

    Article    4357(a),    as amended   in 1967,   provides    in part:

              “No warrant shall be prepared except on presentation
         to the warrant clerk of a properly audited claim,      certified
         to its correctness,    . . . and such claims so certified and
         audited shall be sufficient and the only authority for the
         preparation    of a warrant or warrants . . . . ” Acts 1967,
         60th Leg.,    p. 340, Ch. 163.

     The emergency    clause of this Act states that #I[t]he fact that affidavits
required to be appended to claims against the State are no longer needed
and the need for the provisions   of this Act in order to provide a more
economical  and adequate system of handling claims against the state create
an emergency   . . . . ”




                                        p.   224
Colonel   Wilson   E. Speir,   page 2   (H-54)




    There is also a provision that I#[a]11 parts    of laws in conflict with
the provisions of this Act are hereby repealed      to the extent of conflict only. ‘1

    A certification differs from an affidavit in that it is a statement        of
fact or facts not sworn t.0. Attorney General Opinion M-96 (1967).

    The Comptroller’s    recent request that your Department    submit
vouchers accompanied     by affidavits from each vendor on each claim is
based (according   to his letter) on two statutes passed in 1941 and 1951,
respectively,  which relate specifically   to disbursements  from the Operator’s
and Chauffer’s   License Fund.

    Article   6687b,   5 16 reads:

               “All disbursements   hereunder shall be by warrant
          issued by the Comptroller    upon vouchers    drawn by the
          chairman of the Department     of Public Safety Commission
          and approved by one other member of the Commission         or
          the Director,   a,nd such vouchers  shall be accompanied   by
          itemized   sworn statements   of the expenditures  for which
          they are issued. ”

Article 6701h, $ 38, is virtually identical.     It too requires   “itemized
sworn statements     of the expenditures.  (’ In requesting   the change from
certification  by the vendor to affidavit,   the Comptroller     has explained
in his letter to us dbted March 6, 1973:

               “From time to time, my staff has found additional
          statutory requirements    req,ulring an affidavit governing
          expenditure out of certa,in types of funds.     In each in-
          stance where the provision was found, the department
          involved has been ask.ed to comply with these provisions.       I’

    It has been settled in prev;ous oI.~r,;~.xs issued from this office that
the 1971 amendment to Article 655, V. T. C. S., has eliminated the require-
ment that vendors certify or swear to the acciiracy of invoices on purchases
by State agencies through the State Board of Control.       Instead, Articles   655
and 657 require the recei,ving agency,    through  its authorized   personnel,   to
check the delivery against the invoice and certify its correctness       to the Board
of Control.   See Attorney General Opinions M-893-a       and M-934 (1971).




                                        p.   225
Colonel   Wilson   E.   Speir,   page   3   (H-54)




    Therefore  we interpret your question to be: “Is an affidavit by the
vendor required for purchases   not made through the State Board of
Control? ”

    In answering this question we note this fact: prior to 1967, Article
4357,   V. T. C. S. , required affidavits   on every claim submitted to the
Comptroller    for payment.      The Legislature,     in amending Article 4357
in 1967, clearly stated that “affidavits     required to be appended to claims
against the state are no longer needed” and generally repealed all laws
in conflict with the new requirement       of Article    4357 to the extent of
conflict.   Furthermore,      prior to 1967. the affidavit requirement,      found
in Articles   6687b. $16 and 6701h. $ 38, was not a special requirement
applicable only to disbursements       from the Operator’s      and Chauffer’s
License Fund.       Rather,  the language in those articles merely       restated
what was, until 1967, the general legislative         policy regarding payment of
all claims against the State.

    Was the affidavit requirement      in Articles    6687b, $16 and 6701h, $ 38
repealed     by the Act amending Article 4357 ? The Supreme Court has said
that ‘I . . . since the effect of a general provision repealing conflicting
laws evinces that the Legislature     had in mind that something was to be
repealed,    the ‘courts will be less inclined against recognizing      repugnancy
in applying such statutes’ . . . .I’ Gaddis v. Terrell,        110 S.W. 429 (Tex.
1908).   The general test is that the earlier      statute must be found repugnant
to provisions    of the new enactment.     Jefferson    County v. Board of County
District Road Indebtedness,     182 S.W.2d 908 (Tex. 1944); Garrett v. State,
279 S.W.2d 366 (Tex. Crim. App.,      1955).

     In our opinion the Legislature      intended that its general repeal of
parts of laws in conflict with Article 4357 would effectuate a repeal of the
affidavit requirement      in those Articles   relating to disbursements     from
the Operator’s    and Chauffer’s     License Fund.     In fact, the Comptroller’s
office has, since 1967, issued warrants against the Fund when invoices
are merely certified to their correctness         by the vendor.    A long-standing
administrarive    practice    of this kind is entitled to great weight.    Burroughs
v. Lyles,   181 S.W.2d 570 (Tex. 1944); Calvert v. Cadane. 427 S.W.2d 605
(Tex.   1968).

    Attorney General Opinion M-934      in finding that certification by the
vendor was no longer required on purchases        through the State Board of
Control,  held that affidavits by the vendor were still required “in such


                                            p.   226
Colonel   Wilson   E.   Speir,   page 4    (H-54)




special Articles   as 6145-8(40)  and 4387~.    V. T. C. S. ” This holding was
on the authority of Opinion M-96 (1967) which, in construing the effect
of the general repeal provision    of Article 4357,    stated that II[ o]nly the
requirement    contained in Article 4357 was repealed and there is no
language contained in House Bill 362 to indicate that the Legislature          in-
tended to modify existing requirements       relating to specific affidavits on
certain sworn accounts. ”

     As we observed above, prior to 1967 the affidavit requirement    was
not unusual or special,    but was required of all claims against the State.
Therefore   in reviewing the language of House Bill 362 we believe the
Legislature   intended that the plain meaning of its words would be given
effect: namely,   that “affidavits appended to claims against the state are
no longer needed” and were eager to encourage “a more economical
and adequate system of handling claims against the state. ” M-934 and
M-96 are overruled     insofar as they conflict with this opinion.

     As a matter of information,   the 63rd Legislature  has amended
Article  6145-8(40). which has been the only statute passed since 1967 re-
quiring “sworn statements    of expenditures.  ” The provision now reads:
“All payments made from the ‘Bicentennial      Fund’ shall be approved by
the chairman of the commission,      and be by state warrants drawn on
such fund in the usual manner and form. ‘I Senate Bill 889, (Acts 1973,
63rd Leg. ).

    Our answer     to your question is:  Vendors do not have to make affidavit
of the accuracy of thei., invoices,   but may continue to certify their accuracy
as they have done since the 1967 amendment to Article 4357.

                                 SUMMARY

               Purchases  through the State Board of Control
          by the Department    of Public Safety are governed by
          Articles  655, et seq.,   which require the receiving
          agency to certify the accuracy    of the vendor’s invoice.
          Other purchases    requiring disbursements    by the




                                          p.   227
Colonel   Wilson   E.   Speir,     page   5    (H-54)




          Comptroller   from the Operator’s    and Chauffer’s
          License Fund must be accompanied        by the vendor’s
          certification of the invoice’s accuracy   in the usual
          manner and form required by Article 4357(a) as
          amended in 1967.

                                                   Very   truly yours,




                                          u        Attorney   General    of Texas




DAVID M. KENDALL,                Chairman
Opinion Committee




                                              p.    228